This is an action for a writ of mandamus originating in this court.
Relators' land as described in the petition is located within the Westerville School District, across which district the city of Columbus has acquired ownership in land along the Big Walnut stream and constructed a reservoir. This land is tax exempt and the reservoir has physically divided the Westerville School District into two parts which are on opposite sides of the water.
Subsequently, without any statutory or proper administrative action being taken to transfer the relators' lands from the Westerville School District, the county auditor has removed the lots in question from their former listing under the Westerville School District and has listed them for taxation purposes as being in the Big Walnut School District. Respondent contends that the reservoir has rendered the lands in question no longer contiguous with the Westerville School District and that under the provisions of Section 3311.06, Revised Code, by operation of law they are automatically transferred to the Big Walnut School District with which they are contiguous.
It is our finding that construction of a government-owned reservoir across a school district does not by operation of law *Page 46 
effect a transfer of any part of the district to any other district.
The relators' land as described in the petition has been erroneously transferred on the tax duplicate from the Westerville School District to the Big Walnut School District by the county auditor, respondent herein. It is his duty under the provisions of Sections 319.35 and 5713.19, Revised Code, to correct the error and to list such real property on the tax duplicate under the Westerville School District in which it is located and where it will be taxed accordingly. A mandatory writ so ordering will be allowed.
Writ allowed.
RUTHERFORD, P. J., VAN NOSTRAN and McLAUGHLIN, JJ., concur.